DENY and Opinion Filed August 23, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00817-CV

                          IN RE JACKI L. PICK, Relator

          Original Proceeding from the Criminal District Court No. 1
                            Dallas County, Texas
                   Trial Court Cause No. OSW-22-00030-H

                         MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Goldstein
                             Opinion by Justice Myers
      Before the Court is relator’s August 18, 2022 Petition for Writ of Mandamus

challenging a trial court’s August 15, 2022 Order to Appear and Testify. The order

was signed by Judge Rick Magnis, who was sitting by assignment.

      Also before the Court is relator’s August 18, 2022 Emergency Motion for Stay

where relator seeks a stay of the August 15, 2022 Order to Appear and Testify.

      As the party seeking relief, relator bears the burden to provide the Court with

a sufficient record to establish its right to relief. Walker v. Packer, 827 S.W.2d 833,

837 (Tex. 1992) (orig. proceeding). A relator establishes its right to relief by showing

that the trial court clearly abused its discretion and that the relator lacks an appellate
remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Relator must provide this Court with a certified or sworn copy of every

document that is material to establishing their right to mandamus relief and that was

filed in the underlying proceeding. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1); In

re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

       The record is not properly authenticated as required by the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 52.3(k), 52.7(a)(1). Documents included

in relator’s record and appendix are not certified by a trial court clerk or adequately

sworn copies. See Butler, 270 S.W.3d at 759. Additionally, the record reflects that a

hearing was held on July 28, 2022, but relator has neither filed a properly

authenticated transcript of any testimony from that hearing nor provided a statement

that no testimony was adduced in connection with the matter complained of at that

hearing. See TEX. R. APP. P. 52.7(a)(2).

       Accordingly, we deny the petition for writ of mandamus.1 We also deny

relator’s Emergency Motion for Stay as moot.



220817f.p05                                          /Lana Myers//
                                                     LANA MYERS
                                                     JUSTICE

   1
      The order assigning Judge Rick Magnis states that his assignment was for August 8, 2022, through
August 12, 2022. We have no authority to issue a writ of mandamus to a successor judge for a visiting
judge’s rulings. See TEX. R. APP. P. 7.2(b); In re Caddell, No. 05-21-00233-CV, 2021 WL 3412238, at *1
n.1 (Tex. App.—Dallas Aug. 4, 2021, orig. proceeding) (mem. op.). Thus, we question whether rule 7.2(b)
would require us to give the successor judge an opportunity to reconsider the challenged order before we
may consider relator’s request for mandamus relief.
                                                 –2–